Exhibit 10.3

 

November 11, 2004

 

Personal and Confidential

 

Mr. Wallace H. Johnson

105 Claremont Dr.

Naperville, IL 60540

 

Dear Wally,

 

I am pleased to formalize this offer of employment. As we discussed, the terms
and conditions of the offer are as follows:

 

Start Date

  On or about November 22, 2004

Position

  Vice President – Marketing and Sales (reporting to the Chief Operating
Officer)

Base Salary

  $175,000 payable on a semi-monthly basis.

Annual Bonus

  Your target and maximum bonus opportunities are 35% and 70%, respectively, of
your annual base salary. The annual bonus is based on overall company and
individual performance and is paid in the year after it is earned, subject to
Board approval. You will be eligible to receive a prorated annual bonus for
2004.

Restricted Stock

  You will receive 25,000 shares of U.S. Concrete, Inc. restricted stock. The
shares will vest in four equal installments over four years (6,250 shares
vesting per year) on November 1 of 2005, 2006, 2007 and 2008. Future share
awards will be consistent with awards granted similarly situated officers as
approved by the Board of Directors.

Benefits

  You will be eligible to participate in all health and welfare benefit programs
available to similarly situated U.S. Concrete team members. A copy of the
summary plan descriptions for these programs will be sent to you shortly. Also,
you will be eligible to participate in U.S. Concrete’s 401(k) and Employee Stock
Purchase Plan.

Vacation

  Beginning on January 1, 2005 you will be eligible for four weeks of vacation.

Relocation

  We agree to reimburse you for the transport of your household goods (with a
carrier approved in



--------------------------------------------------------------------------------

    advance by U.S. Concrete), usual and customary closing costs on the sale of
your current residence and the purchase of a new residence within one year of
your start date, and usual and customary costs for: 1) 60 days of temporary
living expenses; 2) a house hunting trip for you and your spouse; and 3) the
final relocation trip.

Severance Pay

  Should you be terminated involuntarily without cause, you will be eligible to
receive a severance payment equal to your annual base pay, your annual target
bonus and vesting of any restricted stock which vests on a time only basis.
Receipt of severance pay in is contingent upon the signing of an agreement and
release.

Change of Control

  Upon a change of control of U.S. Concrete (as defined for similarly situated
corporate officers), any restricted stock which vests on a time only basis shall
immediately vest. Should you be terminated involuntarily without cause within
one year of a change of control, you will be eligible to receive a severance
payment equal to your annual base pay and your annual target bonus. Receipt of
severance pay is contingent upon the signing of an agreement and release.

 

As you are aware, federal law requires us to verify your eligibility for
employment in the United States. We will review the customary I-9 documentation
at your time of hire. Please be advised that nothing in this term sheet is
intended to create any contract of employment. If you accept employment with
U.S. Concrete, your employment will be on an at-will basis, which means that
either you or U.S. Concrete may terminate the employment relationship at any
time with or without notice and with or without cause.

 

Wally, we are extremely pleased to have the opportunity to work with an
individual of your capability and reputation. Please acknowledge your acceptance
of this offer by signing in the space below and returning the letter to me. If
you have any questions, do not hesitate to give Gary Konnie or me a call.

 

Sincerely,

/s/ Michael Harlan

--------------------------------------------------------------------------------

Michael Harlan Chief Operating Officer U.S. Concrete, Inc.

 

Agreed and Accepted

/s/ Wallace H. Johnson

--------------------------------------------------------------------------------

Date 11/11/04